Citation Nr: 1632225	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids from September 1, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1980 to September 1985.

This matter arises from a December 2011 rating decision of the Department issued by Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In this decision the RO denied the Veteran's claim for a compensable evaluation for hemorrhoids.  The Veteran timely appealed this decision to the Board of Veterans' Appeals (Board) and, in April 2015, the Board denied a compensable evaluation for hemorrhoids for various periods of time including from September 1, 2011.  The Veteran, in turn, timely appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  Thereafter, in February 2016, the Court issued an Order granting a joint motion for partial remand with respect to the issue of entitlement to a compensable evaluation for hemorrhoids from September 1, 2011.  This matter is once again before the Board.  

In May 2016, the Veteran's representative inquired as to the status of a pending claim of entitlement to service connection for a right ankle disability, claimed as secondary to service-connected right knee disability.  In July 2016, the Veteran's representative raised an issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder on the basis of clear and unmistakable error in a prior rating decision.  As these matters have not been developed for appellate review they are not properly before the Board at this time and are referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran was last evaluated for his service-connected hemorrhoid disability in April 2012.  The basis of the February 2016 joint motion for partial remand is to afford him a new and contemporaneous VA examination in light of his and his representative's assertions of a worsening hemorrhoid disability following the April 2012 examination.  See December 2013 Statement of Accredited Representative; April 2013 VA Form 9; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner who shall review the Veteran's VA claims folder prior to examining him.  The examiner shall fully describe the nature and extent of the Veteran's service-connected hemorrhoid disability, including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur, have persistent bleeding with anemia or with fissures.  The examiner shall also provide a description of the impact the Veteran's hemorrhoid disability has on daily activities.  The examiner's narrative report shall be associated with the Veteran's VA claims folder. 

Take reasonable steps to provide the Veteran with the requested examination during a period when his disability is flaring up.
 
2.  After completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim for a compensable evaluation for service-connected hemorrhoids.  If the benefit sought on appeal remains denied, then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




